FILED
                              NOT FOR PUBLICATION                            OCT 6 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE ALBERTO COREAS-GUILLEN,                      No. 08-72338
a.k.a. Jose Alberto Coreas, a.k.a. Jose
Alberto Cuillen,                                  Agency No. A075-576-990

               Petitioner,
                                                  MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Jose Alberto Coreas-Guillen, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal and request for a waiver of inadmissibility under section

212(h) of the Immigration and Nationality Act, 8 U.S.C. § 1182(h). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law

and review for substantial evidence factual findings. Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to review the agency’s discretionary decision to deny

Coreas-Guillen’s request for a 212(h) waiver. See 8 U.S.C. § 1252(a)(2)(B); Mejia

v. Gonzalez, 499 F.3d 991, 999 (9th Cir. 2007). Coreas-Guillen’s contentions that

the BIA ignored its own precedent and applied an incorrect legal standard are not

supported by the record and do not amount to colorable legal or constitutional

claims over which we have jurisdiction. See Mendez-Castro v. Mukasey, 552 F.3d

975, 979-80 (9th Cir. 2009).

      Substantial evidence supports the agency’s denial of withholding of removal

because Coreas-Guillen failed to demonstrate it is more likely than not he would be

persecuted if returned to El Salvador. See Nagoulko v. INS, 333 F.3d 1012, 1018

(9th Cir. 2003) (possibility of future persecution too speculative).




                                           2                                 08-72338
      Finally, the record does not support Coreas-Guillen’s contention that he was

deprived of a full and fair hearing. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error and prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                     08-72338